Order entered July 31, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00117-CR
                                       No. 05-19-00118-CR
                                       No. 05-19-00119-CR

                          ROBERTO DELPILAR JASSO, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F18-34267-U, F18-34272-U & F18-34273-U

                                             ORDER
       The reporter’s record was initially due on May 17, 2019. When it was not filed, we

notified court reporter Sasha S. Brooks by postcard dated May 21, 2019 and directed her to file

the reporter’s record by June 21, 2019. Ms. Brooks then filed a request for an extension of time

which we granted, making the reporter’s record due on July 10, 2019. To date, the reporter’s

record has not been filed and we have had no communication from Ms. Brooks.

       We ORDER the complete reporter’s record filed by AUGUST 30, 2019. We caution

Ms. Brooks that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.




                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE